                 Case 21-11028-SMG Doc 15 Filed 02/08/21 Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 Fort Lauderdale Division
                                  www.flsb.uscourts.gov

 In re:                                               Case No. 21-11028-BKC-SMG

 MY FL MANAGEMENT, LLC,                               Chapter 11

       Debtor.
 ___________________________________/

                 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          Zach B. Shelomith, Esq. and the law firm of Leiderman Shelomith Alexander +

Somodevilla, PLLC, pursuant to Fed. R. Bankr. P. 9010, hereby enters their appearance as counsel

for secured creditor A&D MORTGAGE LLC, as Servicer for Imperial Fund I, LLC (the

“Creditor”), with regard to all matters and proceedings in the above-captioned bankruptcy

proceeding. The Creditor hereby requests that all notices required to be given under Fed. R. Bankr.

P. 2002 be given to it by due service upon its undersigned attorneys.

          Dated: February 8, 2021                       LEIDERMAN SHELOMITH
                                                        ALEXANDER + SOMODEVILLA, PLLC
                                                        Counsel for the Creditor
                                                        2699 Stirling Road, Suite C401
                                                        Ft. Lauderdale, Florida 33312
                                                        Telephone: (954) 920-5355
                                                        Facsimile: (954) 920-5371

                                                        By:__________/s/_____________
                                                              ZACH B. SHELOMITH
                                                              Florida Bar No. 0122548
                                                              zbs@lsaslaw.com

                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on February 8,
2021 to all parties on the list to receive e-mail notice/service for this case, via the Notice of
Electronic Filing (which is incorporated herein by reference) and via U.S. Mail to MY FL
Management, LLC, 17070 Collins Ave # 255, Sunny Isles Beach, FL 33160.

                                                        By:_________/s/_____________
                                                              Zach B. Shelomith




                               ________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
